 

Exhibit 10.9

 

 

 

Note: English translation of French language agreement

 

Settlement Agreement

 

 

BETWEEN THE UNDERSIGNED:

 

LTX-Credence France, a French limited liability company, having its registered
head office located at 60 rue des Berges – 38000 Grenoble, registered in the
Commercial and Trade Register (RCS) of Grenoble under the number 323.859.074,
represented by Mr. Luis Mueller, CEO, having due authority in this respect,

 

(hereinafter the “Company”),

 

ON THE ONE HAND,

 

AND

 

Mr. Pascal RONDE, French citizen, residing
_____________________________________________,

 

(hereinafter “Mr. RONDE”),

 

 

ON THE OTHER HAND,

 

(hereinafter together the “Parties”)

 

 

 

having stated the following:

 

 

I. Mr. RONDE has been hired by the Company as from 19 December 2011, and as
amended on 26 April 2014, 2 October 2018 and 17 March 2020, under an
indefinite-term employment contract in the capacity of Vice-President – Global
Field Operations (hereinafter as the “Employment Contract”).

 

This position corresponded to a Management executive-level status.

 

Mr. RONDE’s employment relationship was governed by French law and the
national-wide collective bargaining agreement for the Engineers and Executives
of the Metal industry (hereinafter the “CBA”).

 

II. By hand-delivered letter against discharge, the Company convened Mr. RONDE
to a meeting leading to a potential dismissal for personal reasons.

 

 

The pre-dismissal meeting took place on 19 October 2020.

 

Mr. RONDE was then notified of his dismissal by registered mail with
acknowledgment of receipt dated 22 October 2020.

 

 

 

1

--------------------------------------------------------------------------------

 

 

 

III. Following the receipt of his dismissal letter, Mr. RONDE challenged the
grounds of his dismissal and the last conditions of execution of his work
outlining the prejudices incurred to him therefrom.

 

 

The Company maintained its position in relation to the validity of the grounds
used to sustain his dismissal and confirm having always complied with French law
in the course of his employment with Mr. RONDE.

 

 

Therefore, and in order to avoid a litigation, the Parties through their
respective lawyers have however continued their discussions, respectively
through their lawyers, in order to find a possible amicable resolution of this
potential litigation.

 

IV. The Parties have, through their respective lawyers, contacted each other
and, following several discussions and mutual concessions, which resulted, in
particular, in successive proposals, agreed to settle amicably and resolve
the termination of Mr. RONDE’s Employment Contract.

 

THIS HAVING BEEN RECITED, IT HAS BEEN AGREED AS FOLLOWS:

 

Article 1

 

The purpose of this agreement is to permanently settle any claims on the
execution and the termination of the Employment Contract of Mr. RONDE.

 

Article 2

 

2.1 Mr. RONDE was notified of his dismissal by a registered letter with
acknowledgement of receipt, received on 22 October 2020. The termination of Mr.
RONDE's employment contract is therefore final and the parties waive their right
to dispute it.

 

 

2.2 As from the Termination Date as defined under Article 3.2 below, the Company
will pay to Mr. RONDE for this balance of all accounts, a CBA dismissal
indemnity calculated as per the rules set by the provisions of the collective
bargaining agreement, i.e. a gross amount of EUR 160,332.

 

The payment of this sum will be made in the course of the payroll of November
2020 after deduction of social security charges and contributions at the rate
provided by the applicable legal provisions.

 

 

2.3 On Termination Date, the Company will send to Mr. RONDE:

 

●   his work certificate (certificat de travail),

●   his statement addressed to the Pôle Emploi,

●   his settlement of account (solde de tout compte).

 

2

--------------------------------------------------------------------------------

 

 

 

2.4 The Parties acknowledge that the Company has waived at the date of
notification of the dismissal, all non-compete obligation and non-solicitation
obligation. Therefore, no financial compensation is due in this respect to Mr.
RONDE.

 

Article 3

 

3.1 As a concession, the Company agrees for Mr. RONDE to an accelerated vesting
of his equity called Restricted Stock Units (“RSU”) and Performance Stock Units
(“PSU”). The RSUs and PSUs are governed by the terms and conditions of the Cohu
Group’s 2005 Equity Incentive Plan (the “Cohu Equity Plan”).

 

 

Therefore and as a settlement which is considered as lump sum, global, final,
all matters aggregated, Mr. RONDE will be able to vest:

●   36,914 RSUs on 30 November 2020, and

●   27,027 PSUs on 28 February 2021 at the latest (the Parties agree that the
actual number of PSUs to be vested and issued as shares is expressly contingent
upon the actual achievement of the corporate total shareholder value metrics for
fiscal years 2019 and 2020 as set forth in the Cohu Equity Plan and as such
metrics are finally approved by the Cohu Group board of directors).

 

 

 

This grant made in 2 steps will be executed after withholding at source of any
income tax at a rate of tax communicated by the French tax authorities and after
deduction of the applicable social security charges and the CSG and CRDS payable
by Mr. RONDE since the share plans are considered as non-qualified plans.

 

 

Upon effective execution of these grants, Mr. RONDE will give full release to
the Company.

 

 

3.2 In addition, the notice of termination as provided by the CBA for a period
of six (6) months, which was initially due to end on April 22, 2021, will be
extended until March 31, 2022 (hereinafter the “Termination Date”), which Mr.
RONDE hereby accepts.

 

 

From 22 October 2020 to 5 February 2021, Mr. RONDE will continue to work during
his notice period on a full-time basis.

 

Then, from 6 February 2021 to 31 May 2021, Mr. RONDE will work on a one-week per
month basis (i.e., 5 working days) since he will take his paid vacation for the
remaining days during this period. His counter of accrued paid holidays will
therefore be fully liquidated on the Termination Date.

 

From 1st June 2021 to 31st March 2022, he will perform his notice period on a
part-time basis, i.e. approximately 20% of his working time. During this period,
Mr. RONDE's duties and responsibilities will be reduced. The Company will
solicit Mr. RONDE, at a minimum, who will respond to some solicitations by
e-mail or telephone calls. He will consequently receive a notice period
indemnity of a gross monthly amount of EUR 4,167. During this part-time period,
Mr. RONDE will not be eligible for any automobile allowance, and any
reimbursable business expenses must be approved in advance by the company.

 

3

--------------------------------------------------------------------------------

 

 

 

 

During the entire period of this extended notice period, Mr. RONDE acknowledges
that he is no longer eligible for the variable compensation plan, namely the
fiscal year 2021 and 2022 “Management Incentive Plan”, nor any additional equity
grants under the Cohu Equity Plan.

 

3.3 All the concessions are indissociable. If either Parties fails to one of
his/its obligations as defined by this Article 3, the validity of this current
Settlement Agreement may be challenged before the competent Labor Courts.

 

 

Article 4

 

Mr. RONDE hereby acknowledges that he does not have any corporate office or any
other employment relationship created by law or in practice with any other
entity of the Cohu Group.

 

Article 5

 

5.1 Subject to the payment of the sums due to him as per this settlement
agreement and the full execution of this agreement by the Company, Mr. RONDE is
acknowledging that he has received all sums that he could claim for the entire
time he collaborates within the Company and the Cohu Group, and hereby
undertakes expressly and irrevocably towards Company or any one of his legal
representatives and all subsidiaries or branches of Cohu to waive all rights,
actions, claims of any nature whatsoever and relating to:

 

●   the performance of the employment contract (notably on salaries,
commissions, bonus (excluding the bonus calculated for FY 2020 payable in 2021
in case of achievement of results allowing its payment), exceptional premiums,
overtime work and relating indemnities, compensatory rest days, compulsory
counterpart in rest days, paid holidays, JRTT, profit-sharing (“intéressement or
participation”) rest days, indemnities, damages covering all type of prejudice,
notably relating to the security, working time, all elements of salaries and/or
benefits, benefit in-kind, etc.); and

 

 

●   the termination of the employment contract (notably the dismissal indemnity,
notice period indemnity, paid holidays indemnity, non-compete indemnity,
non-poaching indemnity, damages relating to the reasons of the dismissal, to the
dismissal procedure, individual training rights, supplemental retirement
contributions or allowances, free grant of company's stocks and/or
stock-options, damages for all type of prejudice, notably relating to the loss
of chance, unemployment allowances, any retirement benefits, etc.).

 

4

--------------------------------------------------------------------------------

 

 

 

Consequently, Mr. RONDE acknowledges that the terms of the amendment letter
dated 2 October 2018 concerning the granting of a retention incentive have
become null and void. No retention incentive is therefore due by the Company or
the Cohu Group to him.

As such, Mr. RONDE hereby waives all legal actions against the Company or one of
his legal representatives whoever he is, and against all subsidiaries or
branches of Cohu whose cause, origin and subject would be related to the
execution, the performance or the termination of the Employment Contract, and
more generally related to the de jure or de facto relations that might have
exist between the Parties.

 

Reciprocally, the LTX-Credence France Company and the Cohu Group renounce to all
legal and/or judicial action on the execution and the termination of the
employment contract.

 

The entire covenant of this clause is essential. Without the elaboration and the
acceptance by both Parties of this covenant, this agreement would have not been
accepted.

 

Article 6

 

The Parties hereby confirm having full understood and been informed about their
rights and obligation as well as the social and tax treatment of the sums
mentioned in this settlement agreement on top of their consequences on the
unemployment allowances.

 

 

Mr. RONDE hereby declares that his consent is given freely and has benefitted,
assisted by his lawyer, from the necessary time period to appreciate the
consequences of the reciprocal concessions made by the Parties within the
framework of his current settlement agreement.

 

 

 

Article 7

 

The Parties hereby agree that this current settlement agreement shall remain
confidential and shall not be produced by any one of the Parties to a third
party without the express approval of the other party except from the tax
authorities, the social and Labour authorities (unemployment agency, social
security authorities, etc.), any authorities of control, as required under
United States Laws, including the United States Securities Exchange Commission
or any national listing exchange, as well as the Company's auditors in the event
of their request, and finally the Courts, for its proper execution.

 

 

Mr. RONDE hereby confirms that he has not as of today communicated to anyone any
information relating to this current settlement agreement.

 

5

--------------------------------------------------------------------------------

 

 

 

Article 8

 

The Parties expressly agree, without restriction or reservation, that this
settlement agreement is concluded pursuant to the provisions of Articles 2044 et
seq. of the French Civil Code to end the above mentioned dispute.

 

Pursuant to Article 2052 of that same Code, this Agreement forbids any
introduction or litigation claim by the parties having the same purpose that is
settled.

 

 

 

Article 9

 

The Parties hereby irrevocably waive their rights to make all action,
statements, affidavit or testimony that would jeopardize the reputation or the
interests of the other party or to anyone of the subsidiaries or branches of
Cohu or anyone of its legal representatives whoever he/she is.

 

The Parties thus undertakes to avoid all behavior, statement, writs and more
generally all actions of any nature whatsoever that might jeopardize to the
image, the reputation or the interest of the Company.

 

Regarding the internal and the external communication on Mr. RONDE’s departure,
the Company will share a draft communication to Mr. RONDE for his opinion.

 

Mr. RONDE hereby undertakes in particularly to avoid all intervention within any
litigation whatsoever, that exist or will exist, between the Company and its
employees, currently present or in the future, or any other person.

 

Mr. RONDE undertakes, for a period of twelve (12) months as from the Termination
Date:

 

(a)   not to propose to any person who was, at the time of his actual departure
or during the twelve (12) months preceding his departure, an employee, a
consultant or an officer of the Company, or to attempt by any means, directly or
indirectly, to persuade or incite this person to accept another employment or to
leave the Company; and

 

(b)   not to hire any person who was an employee, a consultant or an officer of
the Company, at the time of his actual departure or during the twelve (12)
months preceding this departure, or to have him hired by a third party with whom
the Employee has business relations.

 

 

Nothing herein shall impair Mr. RONDE’s covenants and obligations set forth in
his Employment Contract as per his post-contractual non-disclosure and
intellectual property rights previously executed by him. Mr. RONDE shall
otherwise abide by all obligations relating to protection and non-disclosure of
Company’s trade secrets and/or confidential and proprietary documents and
information. Mr. RONDE also affirms that he has not divulged any proprietary or
confidential information of the Company and will continue to maintain the
confidentiality of such information consistent with the Company’s policies and
his Employment Contract with the Company and/or French law.

 

6

--------------------------------------------------------------------------------

 

 

 

Mr. RONDE hereby undertakes not to provide, in any manner whatsoever, directly
or indirectly, to any person, firm, association or company, any confidential
business information regarding in particular the Company’s (or any companies of
the Cohu Group's) activities, products, research and technological development,
IP rights, clients or staff, without the prior written authorization of a legal
representative of the Company.

 

 

 

 

Article 10

 

The Parties undertake to perform this settlement in good faith and without any
reservation and agree that the one who is not fulfilling its obligation shall be
liable to the payment of damages under the terms and conditions of French law.

 

Executed in Paris, in two (2) original copies,

On 27 October 2020

 

 

* read and approved, good for transaction and waiver of all proceedings and
actions

 

 

/s/ Luis Mueller

__________________________

LTX-Credence France*

Luis Mueller

Président

 

 

 

* read and approved, good for transaction and waiver of all proceedings and
actions

 

 

/s/ Pascal Rondé

_________________________

Pascal RONDE*

 

   

 

7